1
2
3
4                             UNITED STATES DISTRICT COURT
5                                    DISTRICT OF NEVADA
6
7     ANTHONY BAILEY,                                    Case No. 2:19-cv-00208-RFB-EJY
8                       Plaintiff,                                     ORDER
9            v.
10    NATALIE TYRELL et al.,
11                    Defendants.
12
13
14   I.     DISCUSSION
15         Plaintiff previously filed an application to proceed in forma pauperis and submitted
16   a civil rights complaint under 42 U.S.C. § 1983. (ECF Nos. 1, 1-1). The Court has not
17   yet screened the complaint.
18         Plaintiff now files a motion for voluntary dismissal. (ECF No. 4). Under Federal
19   Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court order
20   by filing “a notice of dismissal before the opposing party serves either an answer or a
21   motion for summary judgment.”       Fed. R. Civ. P. 41(a)(1)(A)(i).    The Court grants
22   Plaintiff’s motion to voluntarily dismiss this action because no responsive pleading has
23   been filed in this case. As such, the Court dismisses this action without prejudice.
24   ///
25   ///
26   ///
27
28
1    II.   CONCLUSION
2          For the foregoing reasons, IT IS ORDERED that the motion for voluntary dismissal
3    (ECF No. 4) is granted.
4          IT IS FURTHER ORDERED that this action is dismissed in its entirety without
5    prejudice.
6          IT IS FURTHER ORDERED that the Clerk of the Court will close the case and
7    enter judgment accordingly.
8
9          DATED this 7th day of October, 2019.
10
11                                                 RICHARD F. BOULWARE, II
                                                   UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                             -2-
